NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DIAMOND SAWBLADES MANUFACTURERS
COALITION,
Plaintiff-Appellee,
V.
UNITED STATES,
Defen.ciant-Appellant,
and
SAINT-GOBAIN ABRASIVES, INC.,
Defendant-Appellant,
and
HEBEI JIKAI INDUSTRIAL GROUP CO., LTD. and
I'IUSQVARNA CONSTRUCTION PRODUCTS
NORTH AMERICA, INC.,
Defend0:n,ts-Appellants,
and
EHWA DIAMOND INDUSTRIAL CO., LTD.,
Defendan.t-Appellcmt,
and
BOSUN TOOLS GROUP CO., LTD.,
Defen,dant-Appellant.
2010-1024, -1090

DlAMOND SAWBLADES V. US 2
Appeals from the United States Court of Internati0nal
Trade in case no. 09-CV-0110, Senior Judge R. Kent0n
Musgrave.
ON MOTION
Before LOURIE, Circuit Judge.
ORDER
Saint-Gobain Abrasives, Inc., Hebei Jikai lndustruial
Group Co., Ltd. et al., Ehwa Diamond Industrial Co., Ltd.,
and Bosun Tools Group Co., Ltd. (movants) move jointly
to expedite consideration of this appeal or, in the alterna-
tive, for a stay of “all administrative proceedings related
to the administrative reviews of the antidumping orders
on diamond saWblades from China and Korea.” The
movants state that Diam0nd Sawblades lVlanufacturers
Coalition and the United States oppose.
Upon consideration there0f,
IT ls ORDERED THAT:
(1) The motion to expedite is granted to the extent
that the appeal will be placed on the October 2010 calen-
dar.
(2) The alternative motion for a stay is moot.
FOR THE COURT
AUG 1 3 2010
/s/ J an I'lorbal_v
Date J an H0rbaly
Clerk
c
&,§"
§
3 2
g$r-
r"'§g
FEALS FOR
ClRCUlT
AUG 13 2010
wausau
ocean

4
1
l
Daniel B. Pickard, Esq.
Gregory S. Menegaz, Esq.
J. David Park, Esq.
Kenneth G. Weigel, Esq.
Lynn l\/l. Fischer F0x, Esq.
Delisa M. Sanchez, Esq.
DIAMOND SAWBLADES V. US